Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This office action is in response to applicant's Arguments/Remarks filed 10/20/2021. Claims 26-39, 41-46, 48-50 and newly added claims 51-52 are pending; and claims 1-25, 40 and 49 are canceled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) Claims 26-39, 41-46, 48-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/13/2021, 10/21/2021,11/05/2021 and 11/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 26-30, 32, 33, 37-41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranson et al (U.S. Patent Pub. # US 2014/0079112 A1) in view of Suzuka (U.S. Patent Pub. # US 2017/0373707 A1).
Regarding claim 26, Ranson et al discloses a receiver circuit (figures 8A-8B,  a DAS system)  associated with a communication device comprises: a digital data compression circuit (figurer 8A, a circuitry 148)  configured to: receive a plurality of digital receive signals derived from a plurality of analog receive signals associated with the receiver circuit, respectively (see figure 8A, the circuitry 148; paragraphs 0039-0040, the circuitry 148 configured to: receive a plurality of digital receive signals (i.e., r1(n) and  r2(n)) derived from a plurality of analog receive signals (i.e., r1(t) and r2(t)) 
Although Ranson et al does not explicitly discloses wherein a compressed digital signal dimension associated with the one or more compressed digital data signals is less than a digital signal dimension associated with the plurality of digital receive signals,  Ranson et al states “Rcmp(n)) =r2(n)-W(n)*r1(n)  …The compressed signal Rcmp(n) requires fewer bits to transmit than the original MIMO signal r2 due to the smaller amplitude of Rcmp(n)” (paragraphs 0039-0040). Since Ranson et al teaches the compressed signal Rcmp(n) requires fewer bits to transmit than the original MIMO signal r2, it would have been obvious to one of ordinary skill in the art that  a compressed digital signal (i.e., Rcmp(n) ) dimension is less than a digital signal dimension associated with the plurality of digital receive signals ((i.e., r1(n) and  r2(n))) in order to minimize the data to transmit between communication devises(see Ranson et al , paragraph 0020)

Nevertheless, Susuka discloses a compressed digital signal (figure 10, a single data stream) dimension associated with one or more compressed digital data signals is less than a digital signal dimension associated with a plurality of digital receive signals (paragraphs 0108 and 0111, “…a first and second digital signals are reduced in size by compression”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a data compress system of Susuka in to the data compress system of Ranson et al, such that the compressed digital signal dimension could be implemented less than a digital signal dimension associated with the plurality of digital receive signals in order to allow more efficient data transmission as taught by Susuka (paragraph 0111).

Regarding claim 27, Ranson et al in view of Susuka discloses the apparatus of claim 26. Ranson et al discloses  wherein the digital data compression circuit is configured to compress the plurality of digital receive signals, based on utilizing a data compression metric determined at the digital data compression circuit, wherein the data compression metric dictates the compressed digital signal dimension (paragraphs 0036 and0038- 0039,  the digital data compression circuit (i.e., the circuitry 148) is configured 

Regarding claim 28, Ranson et al in view of Susuka discloses the apparatus of claim 27. Ranson et al discloses wherein the digital data compression circuit comprises a compression parameter determination circuit configured to determine the data compression metric, at least in part, based on measurements associated with the plurality of the digital receive signals (see paragraphs 0039-0040, Rcmp (n) =r2(n)-W(n)*r1(n)).

Regarding claim 29, Ranson et al in view of Susuka discloses the apparatus of claim 28, Ranson et al discloses wherein the compression parameter determination circuit is further configured to adaptively change the data compression metric in real- time, based on monitoring one or more parameters associated with the plurality of digital receive signals or based on a feedback signal from a baseband processor associated therewith, or both (paragraphs 0039-0040, “..Adaptive filter 146 utilizing the feedback signal Rcmp(n) will adjust its filter coefficients in order to try to minimize the resulting Rcmp(n) signal.”).

Regarding claim 30, Ranson et al in view of Susuka discloses the apparatus of claim 28. Ranson et al discloses wherein the digital data compression circuit further comprises a compression circuit configured to: receive the plurality of digital receive signals; receive the data compression metric from the compression parameter 

Regarding claim 32, Ranson et al in view of Susuka discloses the apparatus of claim 27. Ranson et al discloses Ranson et al discloses further comprising an analog-to-digital converter (ADC) circuit configured to generate the plurality of digital signals based on digitizing the plurality of analog receive signals (see figure 8A, A/D circuitry; paragraphs 0036 and 0038-0039, digital signals r1(n) and r2(n) by A/D circuitry).

Regarding claim 33, Ranson et al in view of Susuka discloses the apparatus of claim 32. Ranson et al discloses further comprising an analog front-end circuit configured to receive the plurality of analog receive signals from a plurality of antennas (figure 8A, antennas 142), respectively associated therewith and provide the plurality of analog receive signals to the ADC circuit (figure8A, antennas 142 and A/D; paragraphs 0036 and 0038 antennas 142 signals to the A/D).

Regarding claim 37, claim 37 is similar in scope to the claim 26 except in “method" form and thus the rejection to claim 26 hereinabove is also applicable to claim 37.



Regarding claim 39, and as applied claim 38 above, claim 39 is similar in scope to the claim 28 except in “method" form and thus the rejection to claim 28 hereinabove is also applicable to claim 39.

Regarding claim 41, claim 41 is similar in scope to the claims 26-27 and thus the rejection to claims 26-27 hereinabove is also applicable to claim 41.

Regarding claim 51, Ranson et al in view of Susuka discloses the apparatus of claim 26. Susuka discloses wherein the digital signal dimension refers to a number of digital receive signals in the plurality of digital receive signals (figure 10, digital data 1 and digital data 2), and wherein the compressed digital signal dimension refers to a number of compressed digital data signals in the one or more compressed digital data signals (figure 10, a single data stream).  

5.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranson et al (U.S. Patent Pub. # US 2014/0079112 A1) in view of Suzuka (U.S. Patent Pub. # US 2017/0373707 A1) further in view of Chesney et al (U.S. Patent Pub. # US 2015/0380005 A1).

Chesney et al a data compression circuit comprises a quantization circuit configured to quantize one or more compressed digital data signals, prior to providing one or more compressed digital data signals to the I/O interface (figure 1, a multi-bit quantizer 120; paragraphs 0021 and 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the quantization circuit of Chesney et al into the communication device of Ranson et al in view of Susukal in order to quantize the intermediate signal into a digital output signal as taught by Chen et al (paragraph 0021).

6.	Claims 34-36 and 42-45 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranson et al (U.S. Patent Pub. # US 2014/0079112 A1) in view of Suzuka (U.S. Patent Pub. # US 2017/0373707 A1) further in view of Chen et al (U.S. Patent Pub. # US 2016/0142922 A1).
Regarding claim 34, Ranson et al in view of Susuka discloses the apparatus of claim 33. Ranson et al in view of Susuka does not explicitly disclose wherein the digital data compression circuit is selectively activated during a digital mode associated with 
Chen et al disclose digital data compression circuit is selectively activated during a digital mode associated with the receiver circuit and is selectively deactivated during a hybrid mode associated with the receiver circuit (figure 6, switches D1 and D2, paragraph 0041, In digital beamforming D1 is on and in analog/hybrid beamforming D2 is on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate the selectively activating a digital mode of Chesney et al into the communication device of Ranson et al in view of Susuka in order to provide effectively a desired communication mode (i.e., a digital mode or a hybrid mode) with reduced overhead, complexity, and cost as taught by Chen et al (paragraph 0028).

Regarding claim 35, Ranson et al in view of Chen et al discloses the apparatus of claim 34. Ranson et al in view of Susuka does not disclose the circuit further comprising an analog data compression circuit coupled between the analog front-end circuit and the ADC circuit, and selectively activated during the hybrid mode and configured, during the hybrid mode, to: receive the data compression metric determined at the digital data compression circuit during the digital mode; and compress the plurality of analog receive signals from the analog front-end circuit based on the data compression metric, in order to generate one or more compressed analog data signals; wherein a compressed analog signal dimension associated with the one or more compressed 
Chen et al discloses an analog data compression circuit  coupled between the analog front-end circuit and the ADC circuit (figures 5-6, a signal combining circuit 521); paragraphs 0040-0041, the analog data compression circuit (i.e., the signal combining circuit 521) coupled between the analog front-end circuit (.e., items 501, 502 and 511) and the ADC circuit(i.e., ADCs 524,526), and selectively activated during the hybrid mode and configured, during the hybrid mode, to: receive the data compression metric determined at the digital data compression circuit during the digital mode (paragraphs 0040-0041, in analog/hybrid beamforming D2 is on and in analog/hybrid beamforming, data signals from multiple analog paths are combined and processed together by baseband processor 530 using digital beamforming); and compress the plurality of analog receive signals from the analog front-end circuit based on the data compression metric, in order to generate one or more compressed analog data signals (paragraphs 0037-0039, a first set of switches C1 to CN to a signal combining circuit 521); wherein a compressed analog signal dimension associated with the one or more compressed analog data signals is less than the analog signal dimension associated with the plurality of analog receive signals and wherein the compressed analog signal dimension is dictated by the data compression metric(paragraph 0041).

Regarding claim 36, Ranson et al in view of Susuka and Chen et al discloses the apparatus of claim 35.  Ranson et al in view of Susuka does not disclose wherein the 
Chen et al discloses the ADC circuit is further configured to receive the one or more compressed analog data signals from the analog data compression circuit (figure 5-6, ADC 526, paragraph 0041, the ADC 526 is configured to receive one or more compressed analog data signals (i.e., a combined analog signal SC)  from the analog data compression circuit 521) and digitize the one or more compressed analog data signals (paragraph 0041), thereby generating the one or more compressed digital data signals, to be provided to the I/O interface associated therewith, during the hybrid mode (paragraph 0041).

Regarding claim 42, and as applied claim 41 above, claim 42 is similar in scope to the claim 34 and thus the rejection to claim 34 hereinabove is also applicable to claim 42.

Regarding claim 43, Ranson et al in view of Susuka and Chen et al discloses the apparatus of claim 42. Chen et al et al discloses wherein the digital mode is activated during a long- term channel training phase associated with beamforming (paragraphs 0028, 0037 and 0041) and the hybrid mode is activated during a control/data reception phase associated with beamforming (paragraphs 0028 and 0041).

Regarding claim 44, Ranson et al in view of Susuka and Chen et al discloses the apparatus of claim 42.  Ranson et al discloses the receiver an analog-to-digital converter (ADC) circuit configured to digitize the plurality of analog receive signals to generate the plurality of digital receive signals and provide the plurality of digital receive signals to the digital data compression circuit, during the digital mode (figure 8A, A/D and circuitry 148; paragraphs 0038-0039, analog-to-digital converters A/Ds are configured to digitizing the plurality of analog receive signals(i.e., r1(t) and r2(t) ) to generate the plurality of digital receive signals and provide the plurality of digital receive signals to the digital data compression circuit (i.e., a circuitry 148) ).

Regarding claim 45, Ranson et al in view of Susuka and Chen et al discloses the apparatus of claim 44.  Ranson et al discloses the receiver further comprising an analog front-end circuit configured to receive the plurality of analog receive signals from a plurality of antennas, respectively associated with the receiver circuit and provide the plurality of analog receive signals to the ADC circuit (figure8A, antennas 142 and A/D; paragraphs 0036 and 0038 antennas 142 signals to the A/D), during the digital model wherein the plurality of analog receive signals comprises an analog signal dimension associated therewith, wherein the analog signal dimension refers to the number of analog receive signals in the plurality of analog receive signals (paragraphs 0039-0040, the compressed digital data signals (i.e., Rcmp(n))).  

.  
 
7.	Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranson et al (U.S. Patent Pub. # US 2014/0079112 A1) in view of Suzuka (U.S. Patent Pub. # US 2017/0373707 A1) further in view of Jung et al (U.S. Patent Pub. # US 2015/0031411 A1).
Regarding claim 50, Ranson et al in view of Susuka discloses the apparatus of claim 42. Ranson et al in view of Susuka does not explicitly discloses wherein the digital mode and the hybrid mode are configured to repeat at predetermined time intervals, and wherein the digital data compression circuit is configured to adaptively change the data compression metric during the digital mode associated with each of the respective time intervals.
Jung et al discloses a digital mode and a hybrid mode are configured to repeat at predetermined time intervals, and wherein the digital data compression circuit is configured to adaptively change the data compression metric during the digital mode associated with each of the respective time intervals (paragraphs 0135-0138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a digital and a hybrid mode .

Allowable Subject Matter
8.	Claims 46, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649